DixoN, O. J.
On motion for a rehearing it is contended, First, that it already sufficiently appears by the complaint that the defendant did come in and accept the benefit of the foreclosure judgment before this action was commenced. We do not think so. What is meant by comirig in and accepting the benefit of the judgment, or claiming under it, in such cases ? Obviously, that the person previously unknown or not named shall- appear before the court in which judgment is rendered, and shall connect themselves with the action as actual parties of record. This is done by *707order after judgment, made in pursuance of directions contained in tbe judgment for tbat purpose. Tbe order is obtained upon tbe application of tbe parties so previously unknown or not named. It is usually, and we suppose always, preceded by an order of reference to a master or commissioner to examine and report as to the identity and interest of tbe persons so applying, which is a very important matter yet to be judicially ascertained and settled, notwithstanding formal judgment has already been entered. See Farrell v. Smith, 2 Ball & Beatty, 169; and Anonymous, 9 Price, 210.
Secondly, it is contended, though the facts pleaded are not sufficient to charge the defendant, as a party to the foreclo.-sure action, with a proportion of the-costs and expenses, yet that enough is stated to authorize a recovery, as in ejectment, of that part of the mortgaged premises claimed and occupied by the defendant; or if not that, a redemption from the lien of the mortgage to the extent of the defendant’s interest. As purchaser at the foreclosure sale, the plaintiff claims to have acquired title to the whole mortgaged premises; and as the grantee of Rogers and James, and (through them, by the intermediate conveyances) of Field and Ford, he likewise claims the equity of redemption in so much and such parts of the mortgaged premises as were not affected by the foreclosure proceedings. Upon these propositions it is unnecessary for. us to express any opinion, since it so clearly appears from the entire language of the complaint, that the sole object of this action is to recover from the defendant his alleged share of the costs and expenses of the foreclosure proceedings, and of the other steps taken to perfect the title. It cannot be regarded either as an action of ejectment or as a suit in the nature of a bill to redeem. Whether, as is suggested, the complaint can be so amended as to transform it into one or the other *708of those actions, it would be improper for us now to say. There is no motion before us for that purpose; and if there was, it would probably be rejected, as the uniform practice of this court has been not to entertain such applications. The circuit court has the same power to direct or allow amendments as this court, and the course of proceeding is to remand the cause and let the amendments, if any, be made by direction of that court.
By the Court. — The motion for a rehearing is denied.